THE THIRTEENTH COURT OF APPEALS

                                    13-17-00603-CV


                  UniFirst Linen, a Division of UniFirst Holdings, L.P.
                                            v.
                    Poncho's Restaurants, Inc. d/b/a Poncho's IV


                                 On appeal from the
                 County Court at Law No. 4 of Hidalgo County, Texas
                          Trial Cause No. CL-16-0847-D


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and the cause

remanded to the trial court.     The Court orders the judgment of the trial court

REVERSED and the cause REMANDED for further proceedings consistent with its

opinion. Costs of the appeal are adjudged against appellee.

      We further order this decision certified below for observance.

July 5, 2018